Citation Nr: 0013394	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-16 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for sinus tachycardia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1941 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) New Orleans, Louisiana Regional Office 
(RO).  In that decision the RO continued a disability rating 
of 10 percent from April 1, 1946 for sinus tachycardia.  The 
veteran perfected an appeal of the April 1999 decision.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on November 18, 1999, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


FINDING OF FACT

The veteran currently has atrial fibrillation with a 
controlled ventricular response by the use of medications.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
sinus tachycardia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, § 4.104, Diagnostic Code 
7014 (1997); 38 C.F.R. Part 4, § 4.104, Diagnostic Codes 
7010, 7011 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Review of the veteran's service medical records indicates 
that on a November 1945 discharge examination, the veteran 
was diagnosed with sinus tachycardia.  

A June 1947 VA electrocardiogram was within normal limits.  

A March 1948 VA hospitalization report showed that the 
veteran had a diagnosis of sinus tachycardia, due to unknown 
cause.  

During an August 1954 VA examination, the veteran stated that 
when nervous and excited his heart would beat quickly.  The 
veteran reported having no problems with pain, shortness of 
breath, pedal edema, or coughing.  Diagnosis was sinus 
tachycardia.  

Private medical records from February 1996 to May 1997 show 
that the veteran continued to receive ongoing treatment for 
his cardiovascular complaints.  

A January 1998 private treatment record shows that the 
veteran did not suffer from any cardiac problems.  The 
veteran's jugular venous distention (JVD), lungs, leg edema, 
and carotids were all within normal limits.  

During a February 1999 VA examination, the veteran told the 
VA examiner that he occasionally suffers from shortness of 
breath.  The veteran denied suffering from syncope and he 
reported taking medication that controls his ventricular 
response without side effects.  It was noted that the effect 
on the veteran's usual occupational activity is decreased 
exercise tolerance.  

Upon physical examination, the veteran's heart had an 
irregular rhythm and the ventricular rate was 76.  The 
arrhythmia was not paroxysmal, no pacemaker was present, and 
there was no significant murmur, rub, or gallop.  The 
veteran's lungs were clear, the neck did not have jugular 
venous distention, and there was no evidence of peripheral 
edema.  An electrocardiogram showed atrial fibrillation with 
a left bundle branch block with a ventricular response of 76.  
Diagnosis was atrial fibrillation with controlled ventricular 
response on the current medications.  

In December 1998 a private physician stated that he treats 
the veteran for multi-vessel coronary artery disease, 
abnormal left ventricular function, chronic atrial 
fibrillation, and hyperlipidemia.  

A private treatment record from August 1999 shows that upon 
exertion the veteran sometimes has complaints of shortness of 
breath.  

During the November 1999 hearing, the veteran stated that he 
becomes tired very quickly and he is unable to participate in 
certain outdoor activities.  As to exercises, the veteran 
stated that he is only able to do stretching exercises and 
walk one block at night.  The veteran's main complaint was of 
being unable to do anything without getting very tired.  

II. Laws and Regulations 

The veteran's increased rating claim is well-grounded.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 2 Vet. App. 629, 
632 (1992).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected sinus tachycardia.  See Jones v. Brown, 7 Vet. App. 
134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is also satisfied that all relevant facts have been 
obtained for determining the merits of the veteran's claim 
and that VA has fulfilled its obligation to assist him in the 
development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), codified 
in 38 C.F.R Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The VA Rating Schedule addressing the cardiovascular system 
including the rating criteria for evaluating cardiovascular 
diseases was amended effective January 12, 1998.  See 62 Fed. 
Reg. 65207 - 65224 (December 11, 1997).  Although, the new 
regulations were in effect when the April 1999 rating 
decision was made the United States Court of Appeals for 
Veterans Claims has held that where the law or regulations 
change after a claim has been filed but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should apply unless 
otherwise specified.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991); see also Dudnick v. Brown, 10 Vet. App. 79 (1997) 
(with respect to the amended regulations in question, VA is 
required to apply the amendments to the extent that they are 
more favorable to the claimant than the earlier provisions). 
Since the new schedular criteria (regulatory change) was 
effective during the appeal the Karnas analysis is not 
applicable to this case.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

Under Diagnostic Code 7011, the new regulation provides:

For indefinite period from date of hospital admission for 
initial evaluation and medical therapy for a sustained 
ventricular arrhythmia, or; for indefinite period from date 
of hospital admission for ventricular aneurysmectomy, or; 
with an automatic implantable Cardioverter- Defibrillator 
(AICD) in place ...................100

Chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent....................... 100

More than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 
percent..............................60

Workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X- 
ray...................... 30

Workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication required...................... 10

Note: A rating of 100 percent shall be assigned from the date 
of hospital admission for initial evaluation and medical 
therapy for a sustained ventricular arrhythmia or for 
ventricular aneurysmectomy.  Six months following discharge, 
the appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of §3.105(e) of this chapter.

38 C.F.R. § 4.104, Diagnostic Code 7011 (Effective January 
12, 1998).

The Board finds it more appropriate to rate the veteran's 
condition analogous to supraventricular arrhythmias under 
Diagnostic Code 7010.  Paroxysmal atrial fibrillation or 
other supraventricular tachycardia with more than four 
episodes per year documented by electrocardiogram or Holter 
monitor warrants a 30 percent evaluation. Permanent atrial 
fibrillation (lone atrial fibrillation), or; one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by electrocardiogram 
or Holter monitor warrant a 10 percent evaluation.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

III. Analysis

The Board has reviewed the evidence of record and finds that 
a disability evaluation greater than 10 percent for the 
veteran's service-connected sinus tachycardia is not 
warranted.  A February 1999 VA examination revealed that the 
veteran's arrhythmia was not paroxysmal, no pacemaker was 
present, and there was no significant murmur, rub, or gallop.  
An electrocardiogram showed atrial fibrillation with a left 
bundle branch block with a ventricular response of 76.  The 
private physician found that the veteran had atrial 
fibrillation with a controlled ventricular response on 
current medications.

In accordance with Diagnostic Code 7010, a 30 percent rating 
applies for paroxysmal atrial fibrillation or other 
supraventricular tachycardia with more than four episodes per 
year documented by electrocardiogram or Holter monitor.  The 
medical evidence shows that the veteran's arrhythmia is not 
paroxysmal and an electrocardiogram did not show 
supraventricular tachycardia with more than four episodes.  
Based on the foregoing medical evidence, the Board finds that 
the preponderance of the evidence is against entitlement to a 
disability rating in excess of 10 percent.  

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an evaluation greater than 10 percent for 
sinus tachycardia is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

